Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,309,958. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 are either anticipated by or obvious variants of patent claims 1-18.  For example, patent claim 1 includes all limitations of independent claim 1.  Patent claim 10 includes all limitations of independent claim 11.  The remaining dependent claims are either anticipated by or obvious variants of patent claims 1-18.  In particular, the following table shows the corresponding limitations between claims 1-20 and patent claims 1-18.
Present application claims (17/691,280)
Patent claims (US 11,309,958)
1. A non-transient computer-readable storage medium having instructions embodied thereon, the instructions being executable by one or more processors to perform a method for scheduling a variable stayout distance when beam hopping, the method comprising: 
providing an illumination area of a satellite and candidate beam centers disposed in the illumination area; 
measuring a respective scan angle from an antenna boresight to a respective beam center of the candidate beam centers; determining a reuse factor k, for each of the candidate beam centers, based on a proportion of the respective scan angle to a maximum scan angle; and adapting the variable stayout distance of a stayout schedular based on the reuse factor k.




2. The method of claim 1, wherein the illumination area comprises imaginary cells superimposed on the illumination area, each cell has a cell center, and wherein each of the candidate beam centers comprises one of the cell centers.

3. The method of claim 2, wherein the centers of the imaginary cells are restricted to a hexagonal lattice.

4. The method of claim 2 wherein the centers of the imaginary cells are not restricted to a hexagonal lattice.

5. The method of claim 2, wherein the imaginary cells are substantially hexagonal in shape.

6. The method of claim 1, further comprising setting the reuse factor k for each of the candidate beam centers by choosing either a next smallest reuse factor k1 or a next largest reuse factor k2 from a set of reuse factors based on a probability p.

7. The method of claim 1, wherein the reuse factor k for each of the candidate beam centers is calculated as k = … α with α being 2.

8. The method of claim 1, further comprising generating a current beam center set by sequentially adding a respective candidate beam center of the candidate beam centers when the respective candidate beam center is outside a respective reuse distance D from each of the candidate beam centers already in the current beam center set.

9. The method of claim 8, wherein the candidate beam centers are ordered by a traffic metric associated with each of the candidate beam centers.

10. The method of claim 8, further comprising setting the reuse factor k for each of the candidate beam centers by choosing either a next smallest stayout distance k1 or a next largest reuse factor k2 from a set of stayout distances based on a probability p, wherein the illumination area comprises substantially hexagonal imaginary cells superimposed on the illumination area, each cell has a cell center, and each of the candidate beam centers comprises one of the cell centers, and wherein the reuse factor k for each of the candidate beam centers is calculated as k = … α with α being 2.

11. A beam forming system to schedule using a variable stayout distance when beam hopping, the system comprising: a satellite covering an illumination area and candidate beam centers disposed in the illumination area; and a stayout scheduler to measure a respective scan angle from an antenna boresight to a respective beam center of the candidate beam centers, to determine a reuse factor k, for each of the candidate beam centers, based on a proportion of the respective scan angle to a maximum scan angle, and to adapt the variable stayout distance of the stayout schedular based on the reuse factor k.




12. The system of claim 11, wherein the illumination area comprises imaginary cells superimposed on the illumination area, each cell has a cell center, and wherein each of the candidate beam centers comprises one of the cell centers.

13. The system of claim 12, wherein the centers of the imaginary cells are restricted to a hexagonal lattice.

14. The system of claim 12, wherein the centers of the imaginary cells are not restricted to a hexagonal lattice.

15. The system of claim 12, wherein the imaginary cells are substantially hexagonal in shape.

16. The system of claim 11, wherein the stayout scheduler sets the reuse factor k for each of the candidate beam centers by choosing either a next smallest reuse factor k1 or a next largest reuse factor k2 from a set of stayout distances based on a probability p.

17. The system of claim 11, wherein the reuse factor k for each of the candidate beam centers is calculated as k =… α with αbeing 2.
18. The system of claim 11, wherein the stayout scheduler generates a current beam center set by sequentially adding a respective candidate beam center of the candidate beam centers when the respective candidate beam center is outside a respective reuse distance D from each of the candidate beam centers already in the current beam center set.

19. The system of claim 18, wherein the candidate beam centers are ordered by a traffic metric associated with each of the candidate beam centers.

20. The system of claim 18, wherein the stayout scheduler sets the reuse factor k for each of the candidate beam centers by choosing either a next smallest reuse factor k1 or a next largest reuse factor k2 from a set of stayout distances based on a probability p, wherein the illumination area comprises substantially hexagonal imaginary cells superimposed on the illumination area, each cell has a cell center, and each of the candidate beam centers comprises one of the cell centers, and wherein the reuse factor k for each of the candidate beam centers is calculated as k = …α with α being 2.
1. A non-transient computer-readable storage medium having instructions embodied thereon, the instructions being executable by one or more processors to perform a method for scheduling a variable stayout distance when beam hopping, the method comprising: 
providing an illumination area of a satellite and candidate beam centers disposed in the illumination area; 
measuring a respective scan angle from an antenna boresight to a respective beam center of the candidate beam centers; determining a reuse factor k, for each of the candidate beam centers, based on a proportion of the respective scan angle to a maximum scan angle; and setting the reuse factor k for each of the candidate beam centers by choosing either a next smallest reuse factor k1 or a next largest reuse factor k2 from a set of reuse factors based on a probability p.

2. The method of claim 1, wherein the illumination area comprises imaginary cells superimposed on the illumination area, each cell has a cell center, and wherein each of the candidate beam centers comprises one of the cell centers.

3. The method of claim 2, wherein the centers of the imaginary cells are restricted to a hexagonal lattice.

4. The method of claim 2 wherein the centers of the imaginary cells are not restricted to a hexagonal lattice.

5. The method of claim 1, wherein imaginary cells are substantially hexagonal in shape.

Claim 1.







6. The method of claim 1, wherein the reuse factor k for each of the candidate beam centers is calculated as k = … α with α being 2.


Claim 7.









8. The method of claim 7, wherein the candidate beam centers are ordered by a traffic metric associated with each of the candidate beam centers.

9. The method of claim 7, further comprising setting the reuse factor k for each of the candidate beam centers by choosing either a next smallest stayout distance k1 or a next largest reuse factor k2 from a set of stayout distances based on a probability p, wherein the illumination area comprises substantially hexagonal imaginary cells superimposed on the illumination area, each cell has a cell center, and each of the candidate beam centers comprises one of the cell centers, and wherein the reuse factor k for each of the candidate beam centers is calculated as k =… α with α being 2.

10. A beam forming system to schedule using a variable stayout distance when beam hopping, the system comprising: a satellite covering an illumination area and candidate beam centers disposed in the illumination area; and a stayout scheduler to measure a respective scan angle from an antenna boresight to a respective beam center of the candidate beam centers, and to determine a reuse factor k, for each of the candidate beam centers, based on a proportion of the respective scan angle to a maximum scan angle, wherein the stayout scheduler sets the reuse factor k for each of the candidate beam centers by choosing either a next smallest reuse factor k1 or a next largest reuse factor k2 from a set of stayout distances based on a probability p.

11. The system of claim 10, wherein the illumination area comprises imaginary cells superimposed on the illumination area, each cell has a cell center, and wherein each of the candidate beam centers comprises one of the cell centers.

12. The system of claim 11, wherein the centers of the imaginary cells are restricted to a hexagonal lattice.

13. The system of claim 11, wherein the centers of the imaginary cells are not restricted to a hexagonal lattice.

14. The system of claim 11, wherein imaginary cells are substantially hexagonal in shape.

Claim 10.







15. The system of claim 10, wherein the reuse factor k for each of the candidate beam centers is calculated as k = … α with α being 2.

16. The system of claim 10, wherein the stayout scheduler generates a current beam center set by sequentially adding a respective candidate beam center of the candidate beam centers when the respective candidate beam center is outside a respective reuse distance D from each of the candidate beam centers already in the current beam center set.

17. The system of claim 16, wherein the candidate beam centers are ordered by a traffic metric associated with each of the candidate beam centers.

18. The system of claim 16, wherein the stayout scheduler sets the reuse factor k for each of the candidate beam centers by choosing either a next smallest reuse factor k1 or a next largest reuse factor k2 from a set of stayout distances based on a probability p, wherein the illumination area comprises substantially hexagonal imaginary cells superimposed on the illumination area, each cell has a cell center, and each of the candidate beam centers comprises one of the cell centers, and wherein the reuse factor k for each of the candidate beam centers is calculated as k = … α with α being 2.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH TRANG T NGUYEN whose telephone number is (571)270-5248. The examiner can normally be reached M-F 8:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chirag C Shah can be reached on 571-272-3144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MINH TRANG T NGUYEN/Primary Examiner, Art Unit 2477